Case 19-00351-TLM             Doc 140     Filed 09/25/19 Entered 09/25/19 09:54:04            Desc Main
                                         Document      Page 1 of 2


                                UNITED STATES BANKRUPTCY COURT

                                           DISTRICT OF IDAHO

 In Re:
                                                           Case No. 19-00351-TLM
 Janicek, Joshua D.
 Janicek, Sarah J.                                         Chapter 7

                                    Debtors.


          This matter came before the Court on Trustee’s First Objection to Exemption

 (“Objection”) (Dkt. No. 70) filed by Noah Hillen (the “Trustee”), the chapter 7 trustee for the

 bankruptcy estate of Joshua Janicek and Sarah Janicek (the “Debtors”).

          The Court having considered the Objection, Debtors’ Response to Trustee’s First

 Objection to Exemption (Dkt. No. 83), Trustee’s Memorandum in Support of Objections to

 Exemption (Dkt. No. 99)’ the Court having conducted a hearing regarding the Objection on

 September 23, 2019, with appearances being noted on the record; all objections to this order

 being resolved, overruled or withdrawn; and after due deliberation and consideration and

 sufficient cause appearing therefor;

          IT IS HEREBY ORDERED that:

          1.         Pursuant to I.C. § 55-1003, Debtors’ homestead exemption as to the Real Property

 is allowed in the amount of $0.

          2.         Debtors are entitled to reserve all rights they have regarding the homestead

 exemption, which arise under 11 U.S.C. §§ 522(g), (h), (i), and (j).

 // end of text //
Case 19-00351-TLM         Doc 140    Filed 09/25/19 Entered 09/25/19 09:54:04   Desc Main
                                    Document      Page 2 of 2



 DATED: September 24, 2019


                                       _________________________
                                       TERRY L. MYERS
                                       U.S. BANKRUPTCY JUDGE


 Order submitted by Noah G. Hillen, Chapter 7 Bankruptcy Trustee.

 APPROVED AS TO FORM AND CONTENT ON SEPTEMBER 23, 2019

 /s/ Patrick J. Geile (via email)
 Counsel for Debtors
